DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8-15, 17-18, and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
The applicants have amended the claims in the latest response filed under a request for continued examination.  
The previous rejection based upon 35 USC 112 due to an antecedent basis issue for claim 1 is now withdrawn.
The applicants have amended claim 1 and argued concerning the features of the subtractive manufacturing in the claimed method compared to the prior art references.  
In regards to claim 15, the applicants have made amendment and arguments of how the manifold is made which is also based upon the changes that have been applied to claim 1.  It is noted that the claim 15 is directed to an apparatus structure and the claim limitation of how the critical assembly features are formed upon the manifold while taken into consideration, the process steps do not further limit the features already known upon manifolds, in this regards, bores (or alignment feature, attachment feature) formed upon the manifold via the same structure can be formed in different processes and would still teach the claimed apparatus structure.  The manner of construction will 
Thereby, the rejection of the claims are shown below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 6193914) in view of Jenko (US 2012/0237631), Barron (US 6581640), Gellert (US 6230384), Gellert (US 6447283), and Babin (US 2004/0005380). 
In regards to claim 1, Harrison teaches of a method of manufacturing a manifold for use in plastic injection molding comprising:
 subtractive machining a plate;
machining a critical assembly feature into the manifold base plate.
In regards to the subtractive machining a base plate, and machining a critical assembly feature into the manifold base plate, the use of subtractive manufacturing is also seen in the art via other terms including CNC machining.  Here, see teaching by Harrison of the formation of the passages in the manifold 405 via CNC machining, see Col.10, lines 22-29 and Col.10, line 65 to Col. 11, line 4, and also Harrison teaches of the runner plate 410 that is fabricated by CNC machining, Col. 13, lines 8-15, and the 
Harrison does not specifically state additional additive manufacturing a melt distribution structure onto the manifold base plate.  
However, Harrison does teach of forming cooling element 515 that is formed upon the manifold 405 by brazing a thermally conductive fluid conduit onto a surface of the manifold 405, and another embodiment in which the cooling element is formed upon the body of the manifold via investment casting, see Col. 10, lines 58-64.
Thereby, Harrison does further teach of critical assembly feature including resilient guide members 415 coupled to the runner plate 410 to the mold 420, see Col. 13, lines 16-38, that include guide posts 850 and guide holes 865.  Further, Harrison teaches of the runner plate that is fabricated by any number of conventional fabrication processes including CNC machining, see Col. 13, lines 13-15.

While Harrison does not specifically teach of forming the melt distribution structure onto a manifold base plate.

While, Barron does not specifically teach of “the manifold for use in plastic injection molding”, the method of forming the manifold in Barron can be readily applied to the Harrison in view of Jenko reference particularly in regards of forming via additive manufacturing the additional layers in forming the unitary manifold.  
It would have been obvious for one of ordinary skill in the art to modify the method of Harrison with the plate as taught by Barron as the base manifold plate portion from which the manifold is formed upon.  
Further, Jenko teaches of a method of manufacturing a manifold 104 (manifold assembly 102, manifold body 104) for use in plastic injection molding (see [0003]), the method comprising: additive manufacturing (see [0034) via a melt distribution structure, and comprises a critical assembly feature.  
(The manifold body 104 is formed by solid freeform fabrication, additive manufacturing, and further including laminated object manufacturing and 3D printing, see [0034].)  
(See also heaters 430, 432 that can be provided within the manifold, or otherwise known as a critical assembly feature.)

It would have been obvious for one of ordinary skill in the art to modify the process of Harrison in view of Barron with the additive manufacturing for forming the manifold as taught by Jenko in building the injection molding features upon the formed portions. 
One skilled in the art would have been motivated to combine the known methods of the prior art references, particularly of prior art references of Harrison in forming the parts of the molding machines and with the teachings of Barron and Jenko of the various known methods of machining as these would be predictable results in forming the injection mold parts.

Note: 
Regarding “additive manufacturing”, this term would include selective laser sintering, 3D printing, stereolithography, laminated object manufacturing, etc.  Furthermore solid freeform fabrication is another tem for additive manufacturing (see NSF Additive Manufacturing Workshop slides by Beaman).
Regarding “critical assembly feature”, as the term is defined in the specification: see 202; Fig. 2; “can be a seal face 208”, “heat installation 204”, “alignment features 206”, or “attachment feature 212”, see pages 9-10 of specification.  This term has a broad feature in regards to accommodating for features within the manifold, as pertaining to operations that would also include for installation of the manifold within the injection molding machine.
Regarding “subtractive machining”, this term is noted and this is also known as machining, which would encompass CNC machining, milling, cutting, drilling, turning, 

In regards to the formation of the critical assembly feature including the attachment features, as seen in Gellert ‘283, a hot runner system having a manifold 26 and having attachment (bolts 44 and further the associated bore for the bolt to attach within the manifold) and alignment components (see 34 along with the associated bore for the element to attach within the manifold) of Fig 1, that aid positioning and maintaining the manifold structure within the hot runner system.  
Here, in the molding arts, Gellert ‘384 teaches of machining bores alignment and retaining pin bores through a manifold, see steps c and d, Col. 6, lines 36-43, and also see step f, Col. 6, lines 48-50.  The machining work done upon a manifold is recognized by one skilled in the art that includes boring and/or drilling in forming the bores.  Here, this machining work is further interpreted as subtractive machining done upon the manifold structure.  The formed bores can further be considered alignment and/or attachment features of the critical assembly feature on the manifold.
Thereby, as seen in the Gellert ‘283 there are formation of the critical assembly features in the manifold, and how these are formed in the manifold as seen in Gellert ‘384.  It would have been obvious for one of ordinary skill in the art to modify the formation of the manifold of Harrison in view of Jenko and Barron with the forming of the critical assembly features of Gellert ‘283 with the method as taught by Gellert ‘384 as this is a known method in the formation of the manifolds particularly in the molding arts.

 see Babin that teaches hot runner system that also includes a manifold 12i with seal interface 44i (sealing element, sealing insert), see Fig. 13.  The seal interface located within the manifold and interfacing between the manifold and the nozzle 20.  It is noted that the manifold of Babin is also known for having heating elements 15 within the structure.  The seal interface needing to operate under the pressure from injection molding operations as seen in Babin.  The additional features of the formation of the seal interface via subtractive manufacturing is noted and the Gellert references already teaches of the formation of critical assembly features via subtractive machining.  It would have been obvious for one skilled in the art further apply the machining of the Gellert references in of forming additional features upon the manifolds.
It would have been obvious for one of ordinary skill in the art to modify the manifold of Harrison in view of Jenko, Barron, Gellert ‘283 and Gellert ‘384 to further include the additional critical assembly feature of a seal face as taught by Babin in order to prevent the problem of leaking molten plastic between the manifold and the nozzle, see Babin [0002].

In regards to claim 3 (dependent upon claim 2), further comprising machining the critical assembly feature into the manifold base plate.  
In this regards, the finishing as taught by the Harrison reference can machining of features that would encompass the critical assembly feature including holes and grooves that is considered critical to the operation of the manifold.  Furthermore in regards to the manifold base plate having critical features, Jenko already teaching in formation of other critical assembly feature including accommodating for heating features, see above.
It would have been obvious for one of ordinary skill in the art to recognize the process, particularly of the base plate of Harrison in view of Barron and Jenko with the critical assembly feature being formed upon the base plate. 

In regards to claim 8 (dependent upon claim 4), wherein the molding machine component is one of a mold and a manifold plate.  See Harrison teaching of the mold components that includes a mold 420 and manifold plate 405 and further of a runner plate 410, see Fig. 4. 

In regards to claim 9 (dependent upon 8) wherein the manifold base plate is finish machined.  The Harrison reference teaches of the machined plates and the use of the machining upon the surface of the plate would be encompassed by the teachings of Harrison via the use of the CNC machining upon the plates.

In regards to claim 10 (dependent upon claim 9) wherein the manifold base plate is finish machined prior to additive manufacturing the melt distribution structure.  In this regards of the step of machining prior to the manufacturing of the distribution structure, this is a rearrangement of the process steps particularly of when the base plate is machined in the CN’609 reference.  It would have been obvious for one of ordinary skill the in art to be able to machine the base plate prior to incorporation of the element in the additive manufacturing process or machining the base plate as a post process after additive manufacturing as the anticipated result is the base plate is machined, particularly with predictable results for the surfaces being machined as the same surfaces that would face the mold or mold plate. 

In regards to claim 11 (dependent upon claim 10), wherein the melt distribution structure comprises: a melt distribution circuit having one or more melt channels connecting one or more manifold inlets to one or more manifold outlets.  See Jenko (US 2012/0237631) with inlets 404, 424 and the outlets 406, 426, 408, 428, see Figs. 6-8.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Barron, Jenko ‘631, Gellerts ‘283, Gellerts ‘384, and Babin as applied to claim 11 above, and further in view of Jenko (US 2016/0193768).
In regards to claim 12, further comprising additive manufacturing a nozzle component onto the manifold base plate.
The references do not teach the additional additive manufacturing of a nozzle component onto the manifold base plate.  Jenko ‘631 does teach of the nozzle structure 152 is being integral geometry of the manifold body 104, thereby reducing component quantity and possible leakage interfaces, see [0041].
Furthermore, Jenko ‘768 that teaches of the additive manufacturing (solid freeform fabrication or additive manufacturing [0019] and of also other various manners of manufacturing), of a unitary manifold body 100 (hot runner apparatus) and includes nozzles 112(1), 112(2), 112(3) component that is with the manifold body 100.  Thereby, 
It would have been obvious for one of ordinary skill in the art to modify the process of Harrison in view of Barron, Jenko ‘631, Gellerts ‘283, Gellert ‘384, and Babin with the further additive manufacturing of the nozzles onto the manifold base plate as taught by Jenko ‘768 as it is known in forming the manifold (hot runner apparatus) structure into a unitary body.

In regards to claim 13 (dependent upon claim 12), wherein the nozzle component comprises a nozzle housing.  See Jenko ‘768 regarding the nozzle 500 (or nozzle housing), and Jenko ‘631 regarding the nozzle structure 152 (also seen as a nozzle housing)

In regards to claim 14 (dependent upon claim 13), wherein the nozzle component defines a melt passage fluidly connected to one of the one or more melt channels.  See Jenko ‘631 that teaches of the manifold 104 with the melt passages 107, the outlet of the melt passage 108 is connected to the nozzle 152, see Fig. 2B. and also Fig. 8, see melt passages 402, 422 to nozzles 450, 452.  And also see Jenko ‘768, see Fig. 2 and 4, see melt passage 208 that connects to the nozzles 112.


Claims 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko (US 2012/0237631) in view of Barron (US 6581640) and Schreck (US 4856979).
n regards to claim 15: Jenko teaches of a manifold for use in plastic injection (see [0003]) molding, the manifold 104 comprising: and a melt distribution structure additive manufactured to form a unitary monolithic structure (see [0034]). 
 (The manifold body 104 is formed by solid freeform fabrication, additive manufacturing, and further including laminated object manufacturing and 3D printing, see [0034].)  
Jenko does not specifically teach of the manifold base plate and of additive manufacturing upon the manifold base plate.
In regards to additive manufacturing upon a base plate, particularly for a manifold, Barron teaches of a manifold formed via layers joined together, see teaching of freeform fabrication by Barron that includes a manifold base plate 12, 66 and with successive layers formed above, see Fig. 11.  The manifold is assembled to a fluid circuit and a microvalve can be attached to each manifold (see Col. 3, lines 1-4), braze pads 20, 40, locating holes 82, locating studs 86, identifying indicia 84, and gasket that can be added, Col. 7, lines 9-13.
While, Barron does not specifically teach of “the manifold for use in plastic injection molding”, the method of forming the manifold in Barron can be readily applied to the Jenko reference particularly in regards of forming upon a base plate the additional layers to be formed upon for the formed manifold.  Here, it can be seen in additive manufacturing of the formation of an object upon a layer, in this case, the base layer of Barron that can be applicable to the additive manufacturing taught by Jenko.
It would have been obvious for one of ordinary skill in the art to modify the method of Jenko with the additional plate as taught by Barron as the base portion from 
In regards to the claimed subtractive machining of the manifold base plate, this particular feature is a claimed process of making the structure and the feature taught by Jenko including forming the base plate from additive manufacturing would encompass the claimed features during formation.  The claimed process of forming does not provide features that would distinguish from the claimed structure.

In regards to the critical assembly feature machined into the manifold base plate.  
 (See Jenko, heaters 430, 432 that can be provided within the manifold, or otherwise known as a critical assembly feature.)
	Jenko does not particularly teach of the critical assembly features machined into the manifold base plate.
In regards to the manifold base plate having critical features, the Schreck reference that teaches manifold 8 with base plate that is located above the mold plate 12, see Figs. 2, 3. And with critical features located within base plate such as the back tapers 16 to the heating elements 13, and connecting element 5 (seen as alignment member with the associated bore that is within the manifold).  The bore that is associated with the connecting element is seen as being formed within the manifold which can be considered machined (or subtractive machined within the manifold if the bore is formed via drilling/boring).  This is particular of note as in Jenko, there is already 
It would have been obvious for one of ordinary skill in the art to further modify the process, particularly of the base plate of Jenko in view of Barron with the critical assembly feature located upon the base plate as seen in Schreck as the features being accommodated upon the various elements including the base plate is known in the manifold structure of hot runner assemblies. 
In regard the critical assembly feature of a seal interface, see Babin that teaches hot runner system that also includes a manifold 12i with seal interface 44i (sealing element, sealing insert), see Fig. 13.  The seal interface located within the manifold and interfacing between the manifold and the nozzle 20.  It is noted that the manifold of Babin is also known for having heating elements 15 within the structure.  The seal interface needing to operate under the pressure from injection molding operations as seen in Babin.  
It would have been obvious for one of ordinary skill in the art to modify the manifold of Jenko in view of Barron and Schreck to further include the additional critical assembly feature of a seal face as taught by Babin in order to prevent the problem of leaking molten plastic between the manifold and the nozzle, see Babin [0002].

In regards to claim 17 (dependent upon claim 15), wherein the melt distribution structure comprises one or more melt channels connecting one or more manifold inlets to one or more manifold outlets.  See Barron and Jenko with the melt channels with inlet and outlet.

In regards to claim 20 (assumed to be dependent upon claim 17), wherein the nozzle component defines a melt passage fluidly connected to one of the one or more manifold outlets.  See Jenko in regards to the melt passages within the nozzle and connected to the manifold, see Figs. 1B, 2B.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko ‘631 in view of Barron, Schreck, and Babin as applied to claim 17 above, and further in view of Jenko (US 2016/0193768).
In regards to claim 18 (dependent upon claim 17), further comprising a nozzle component additively manufactured onto the manifold base plate.  See Jenko with the nozzles that are additively manufactured.
The references do not teach the additional additive manufacturing of a nozzle component onto the manifold base plate.  Jenko ‘631 does teach of the nozzle structure 152 is being integral geometry of the manifold body 104, thereby reducing component quantity and possible leakage interfaces, see [0041].
Furthermore, Jenko ‘768 that teaches of the additive manufacturing (solid freeform fabrication or additive manufacturing [0019] and of also other various manners of manufacturing), of a unitary manifold body 100 (hot runner apparatus) and includes nozzles 112(1), 112(2), 112(3) component that is with the manifold body 100.  Thereby, the formation of the nozzle upon the manifold base plate being a formation of the product that includes depositing upon a part, see (E) of [0019]. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form:
Formlabs - Additive vs Subtractive Manufacturing, explains subtracting manufacturing process that includes CNC machining (turning, drilling, boring, milling, reaming), see pages 2-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMMANUEL S LUK/Examiner, Art Unit 1744